DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Terminal Disclaimer
The terminal disclaimer filed on 03/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 19,790,635) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
2.	Claims 1, 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Tankhilevich (9,418,648), Sukegawa et al. (2012/0091548), and Korenblit et al. (US 7,982,946) are cited as pertinent prior art.
Tankhilevich ‘648 shows and discloses an apparatus comprises a spin injector, a tunnel junction, a conductive ferromagnetic material including magnon gain medium, a ferromagnetic dielectric material including magnetic phonon-gain medium, and an ultra-high frequency sound waveguide coupled to the ferromagnetic dielectric material (Fig 1: 18 spin injector, 16 tunnel junction, 12/14 ferromagnetic material);  The spin injector is configured to inject minority non-equilibrium elections into the conductive ferromagnetic material via the tunnel junction. The non-equilibrium magnons generated in the magnon gain medium of the conductive ferromagnetic material propagate into the ferromagnetic dielectric material and having the magnon velocity exceeding the sound velocity in the phonon-gain medium of the ferromagnetic (TITLE; Abstract).  
	Sukegawa et al. ‘548 shows and discloses ferromagnetic tunnel junction structure comprises a non-magnetic material having a spinel structure, magneto-resistive element and spintronics device each of which utilizes the ferromagnetic tunnel junction structure and can achieve a high TMR value.
	Korenblit et al. ‘946 shows and discloses an apparatus and method for modulation of terahertz radiation generated in magnon gain cavity comprising a means for generating THz raditiaon by pumping nonequilibrium electrons into magnon gain medium (MGM), and means for modulating the generated Thz radiation, and a non-magnetic spacer (Fig 2: 81 non-magnetic spacer, 45/69 MGM; Col 4: 30-67).
However, with respect to claim 1 the references fail to teach in conjunction to an apparatus comprising a terahertz writing head configured to generate a tunable terahertz writing signal comprising a voltage-based tunable magnon laser; and a memory cell comprising a bottom electrode coupled to a substrate, an antiferromagnetic layer coupled to said bottom electrode, a pinned layer that comprises a first ferromagnetic material in contact with said antiferromagnetic layer to configure a fixed magnetization direction of said pinned layer, a tunnel junction coupled to said pinned layer, a free layer that comprises a second ferromagnetic material configured to be magnetized in a first magnetized direction or a second magnetized direction based on said RKKY interaction, a top electrode coupled to said free layer, and a ruthenium spacer that comprises a thickness configured based on Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction; said memory cell comprising two separate memory states: a first binary state and a second binary state; wherein said first binary memory state corresponds to a ferromagnetic sign of said Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction corresponding to a first thickness value of said ruthenium spacer; and wherein said second binary memory state corresponds to an antiferromagnetic sign of said Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction corresponding to a second thickness value of said ruthenium spacer; wherein said thickness of said ruthenium spacer is manipulated by said tunable terahertz writing signal; wherein said first thickness value of said ruthenium spacer corresponds to a first terahertz signal generated by said terahertz writing head; wherein said second thickness value of said ruthenium spacer corresponds to a second terahertz signal generated by said terahertz writing head; and wherein said first magnetized direction or said second magnetized direction associated with said RKKY interaction is configured to be modified based on a tunable terahertz writing signal applied to said ruthenium spacer.
	Similarly, with respect to claim 11 the references fail to teach in conjunction to a method of magnetic recording by employing a memory cell, comprising a bottom electrode coupled to a substrate, an antiferromagnetic layer coupled to said bottom electrode, a pinned layer that comprises a first ferromagnetic material in contact with said antiferromagnetic layer to configure a fixed magnetization direction of said pinned layer, a tunnel junction coupled to said pinned layer, a ruthenium spacer that comprises a thickness configured based on Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction, a free layer that comprises a second ferromagnetic material configured to be magnetized in a first magnetized direction or a second magnetized direction based on said RKKY interaction, and a top electrode coupled to said free layer; said memory cell comprising two separate memory states: a first binary state and a second binary state; wherein said first binary memory state corresponds to a ferromagnetic sign of said Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction corresponding to a first thickness value of said ruthenium spacer; and wherein said second binary memory state corresponds to an antiferromagnetic sign of said Ruderman-Kittel-Kasuya-Yosida (RKKY) interaction corresponding to a second thickness value of said ruthenium spacer; wherein said thickness of said ruthenium spacer is manipulated by said tunable terahertz writing signal; said method comprising: generating a tunable terahertz writing signal via a terahertz magnon laser; and modifying said first magnetized direction or said second magnetized direction associated with said RKKY interaction of said memory cell based on said tunable terahertz writing signal.
The reference fails to disclose the structural of an apparatus to generate a tunable terahertz writing signal and a method of magnetic terahertz recording as claimed. 

Claims 2-10, 12-17 are also allowable as they directly depend on claims 1, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828